Citation Nr: 0601635	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-02 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, to include entitlement to compensation under 
38 U.S.C.A. § 1151.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The Board first considered this appeal in October 
2003 and determined that additional development and 
compliance with the Veterans Claims Assistance Act (the VCAA) 
was required and remanded the issues on appeal to the RO via 
the Appeals Management Center (AMC).

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right hand disability and entitlement to service 
connection for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in an April 1948 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights, but did not appeal the denial.

2.  Evidence obtained since the April 1948 rating decision 
denying service connection for a back disability was not 
previously before agency decision-makers and bears directly 
upon the issue at hand, is not duplicative and/or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for a back disability is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 1110, 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran served honorably during World War II and was 
noted to have had back pain for six months at his discharge 
examination in November 1945.  Upon discharge, he filed an 
application for VA compensation benefits, noting that he had 
been hospitalized twice during service and treated at the 
dispensary twice.  Without seeking additional service medical 
records, the RO denied entitlement to a back disability in an 
April 1948 rating decision.  The veteran was given notice of 
the denial of benefits and of his appellate rights, but he 
did not appeal the rating decision.  As such, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a back disability.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed prior to August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in April 1948.  The credibility of new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the 1948 rating decision, the evidence of 
record was the veteran's induction examination showing no 
back disability, his discharge examination showing complaints 
of back pain for six months, and his application for VA 
compensation benefits showing that he had been treated for 
one week in the hospital in July 1945, five days in the 
hospital in October 1945, and twice in a dispensary in April 
1945 and August 1945.  Because the discharge examination did 
not include a diagnosis of a back disability, the RO denied 
the claim finding that there was no disability.

Evidence obtained since the 1948 rating decision includes 
treatment records for degenerative joint disease and 
osteoarthritis, records of hospitalization in November 1975 
to treat a nerve root lesion at the L3-L4 level, a note from 
a private physician's office showing that records from 1976 
were no longer available, and testimony of the veteran and 
his wife from a hearing before a Decision Review Officer in 
February 2003.  The testimony includes the veteran's wife's 
recollection of her husband returning from service in 1945 
with back pain and being treated by their family physician 
for back pain in 1946.  The veteran's wife recalled the date 
of the treatment because she was pregnant at that time and 
remembered that she and her husband would go see the doctor 
together.


Presuming all testimony to be accurate, the Board finds that 
the evidence obtained since the 1948 rating decision is both 
new and material.  The evidence was not previously before 
agency decision-makers and it bears directly upon the issue 
at hand in that it shows that the veteran was treated for a 
back disability within one year of his discharge from 
service.  The new evidence is neither duplicative nor 
cumulative, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim of entitlement to service connection for a 
back disability is reopened.  The merits of the claim will be 
discussed below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.


REMAND

The veteran's claim of entitlement to service connection for 
a back disability requires additional development of the 
medical record in order to meet VA's duty to assist under 
38 C.F.R. § 3.159.  Specifically, the veteran identified the 
hospital at which he received treatment for a back injury 
during service and the records were never sought.  VA has a 
duty to obtain records from Federal agencies as per 38 C.F.R. 
§ 3.159(c)(2).  Additionally, because the veteran's service 
medical records show that he had complaints of back pain upon 
discharge from service and he has continued to have periodic 
complaints of back pain since that time, VA also has a duty 
to obtain a medical opinion as to the likelihood of any 
current disability being a result of an in-service event as 
per 38 C.F.R. § 3.159(c)(4).  As such, this issue must be 
remanded.

As for the veteran's claim of entitlement to compensation for 
his right hand disability, the Board points out that he has 
only argued that his right hand disability began as a result 
of VA medical treatment in March 2001, and not as a result of 
an event experienced during service.  Although the Board 
previously remanded this issue and requested that a Statement 
of the Case be issued with respect to the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 and the 
veteran did not respond to that Statement of the Case, the 
Board finds that it nonetheless has jurisdiction of the claim 
because the veteran's notice of disagreement and substantive 
appeal submitted in November 2001 and May 2002, respectively, 
clearly show that he believed it was that claim that he was 
pursuing and the Board will not penalize the veteran for a 
procedural error of VA in not providing appropriate notice in 
its original Statement of the Case.  That said, the Board 
finds that this issue also requires additional development of 
the medical record because treatment records show that the 
veteran was found to have polyneuropathy at the elbow level 
on the right shortly after surgical treatment at a VA medical 
facility in March 2001, but there is no medical opinion to 
support the veteran's contention that his right hand numbness 
began as a consequence of VA treatment.  As noted above, VA 
has a duty to assist veteran's in obtaining medical opinions 
under 38 C.F.R. § 3.159(c)(4) when evidence of a plausible 
claim has been submitted.

Therefore, this matter is remanded for the following action:

1.  Obtain all service medical records, 
including any and all records of 
hospitalization identified by the veteran 
in his November 1945 application for VA 
compensation benefits.  Place all records 
received in the veteran's claims file; if 
additional records cannot be obtained, 
place a notation to that effect in the 
claims file.

2.  After service medical records are 
obtained, schedule the veteran for a VA 
examination to determine the nature and 
etiology of his back pain.  The examiner 
should review the pertinent portions of 
the veteran's claims file, including his 
service medical records and post-service 
treatment records, and render all 
appropriate diagnoses.  The examiner 
should then state whether it is at least 
as likely as not (i.e., probability of 50 
percent) that any diagnosed back 
disability began during service.  All 
opinions expressed must be supported by 
complete rationale.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his right hand numbness.  The 
examiner should review the veteran's 
claims folder, including the records of 
his March 2001 knee replacement surgery 
and all treatment records since that 
surgery, and render all appropriate 
diagnoses with respect to the right upper 
extremity.  The examiner should then 
state whether (a) there is additional 
disability of the right upper extremity, 
(b) additional disability resulted from 
VA treatment and not just coincidental 
therewith, (c) additional disability was 
a necessary consequence of medical or 
surgical treatment, (d) additional 
disability was a result of the veteran's 
misconduct or failure to follow 
instructions.  All opinions rendered must 
be supported by complete rationale.  If 
additional records are required by the 
examiner in order to render the requested 
medical opinions, those records should be 
obtained and associated with the claims 
file.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


